DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 8/31/2022.  Claims 1 and 8 are amended and claims 1, 4, and 6-8 are currently pending.

Allowable Subject Matter
Claims 1, 4, and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests eyeglasses comprising a pair of translucent panels offset from a center of the eyeglass lenses, and a pair of light emitters coupled to respective panels, wherein each of said panels has a forward surface and a perimeter edge, said perimeter edge curving outwardly from a center point of said panel and tapering to a point on-opposite ends of said panel such that each of said panels has an almond shape wherein each of said panels is configured to simulate the ornamental appearance of a human eye, wherein said forward surface of each of said panels faces a back side of said respective lens, wherein said forward surface of each of said panels being concavely arcuate with respect to said back side of said respective lens to define a light space between said forward surface of each of said panels and said back side of said respective lens (claim 1).  Analogous language in Claim 8 differentiates the invention over prior art as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872